The action is to recover $7,000 paid to one Pierce Power-Waters in settlement of a personal injury action brought by him against Long Island Railroad Company, a plaintiff herein, Atlantic Elevator Company, a defendant herein, and another. The claim is based upon a covenant of indemnity contained in a written contract between the Pennsylvania Railroad Company and the -Atlantic Elevator Company. Judgment was entered reforming the contract so as to substitute the plaintiff, Long Island Railroad Company, as a party to the contract in the place and stead of the Pennsylvania Railroad Company, and dismissing the complaint. Plaintiff Long Island Railroad Company appeals from so much of the judgment as dismisses its complaint against defendant Manufacturers’ Casualty Insurance Co. and awards costs to defendants. Defendants cross-appeal from so much of the same judgment as adjudges reformation of the contract, and defendant Atlantic Elevator Company also appeals from an order directing a separate trial of the issues contained in the third affirmative defense of the answer. Judgment, in so far as appealed from, -unanimously affirmed, with costs to defendant Atlantic Elevator Company. Appeal from order directing a separate trial of the issues contained in the third affirmative defense set up in the answer dismissed. No opinion. Present — Lazansky, P. J., Carswell, Johnston, Adel and Close, JJ.